Citation Nr: 1814041	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected mild degenerative joint disease of the right knee (right knee disability). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1996 to August 2000, and October 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2016, the Board remanded the case for further evidentiary development and adjudication. Specifically, the Board ordered that updated records be obtained, new VA examination be scheduled, and the issue of entitlement to a TDIU be referred to the Director of Compensation. The Board finds that the first two directives were accomplished, but the RO did not comply with the TDIU referral.  As such, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the (agency of original jurisdiction AOJ). See Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the appellant if additional action is required on his part.

The Veteran was scheduled for a Board hearing in August 2014, but did not appear for his hearing; thus, his request for a Board hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee disability has been manifested by pain, flexion limited at worst to 70 degrees and no limitation of extension; but not by ankylosis, recurrent subluxation, or lateral instability of the right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for mild degenerative joint disease of the right knee have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a March 2017 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Board acknowledges that the notice letter was not sent until four years after the claim.  However, the notice was sent about a month prior to the April 2017 Supplemental Statement of the Case.  As such, the Board finds that the Veteran still had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by the technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, the Veteran did not allege prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA medical examinations in December 2013 and July 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for an adequate determination as to the issue decided herein; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right knee disability may be rated separately under Diagnostic Codes 5003, 5260 and 5261, but any separate rating must be based on additional compensable disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate ratings under Diagnostic Code 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg, may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code. VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  

Pursuant to Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees. A 20 percent rating is warranted for knee flexion limited to 30 degrees. A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

As for extension, pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for knee extension limited to 10 degrees. A 20 percent rating is warranted for knee extension limited to 15 degrees. A 30 percent rating is warranted for knee extension limited to 20 degrees. A 40 percent rating is warranted for knee extension limited to 30 degrees. A maximum 50 percent rating is warranted for knee extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee range of motion is to 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II (2017).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). Those disabilities are not shown on examination, and the Board thus finds that application of those diagnostic codes is not warranted. 38 C.F.R. § 4.71a.

As an initial matter, the Board notes that the Veteran argued that he is entitled to an increased rating in excess of 10 percent for right knee disability. When dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for an increased rating on September 11, 2013.  As such, the issue before the Board is entitlement to an increased rating in excess of 10 percent from one year prior to the Veteran's claim for an increase, which is September 11, 2012.

In the Veteran's application, the Veteran stated that his right knee has gotten worse. However, a review of the medical evidence of record does not show any significant deficiencies in the Veteran's right knee that would warrant a rating in excess of 10 percent.  For instance, in the December 2013 VA examination it was noted that the Veteran complained of burning and throbbing pain in the right knee when walking about 75 feet, popping, buckling and giving way in the knee. On examination, the Veteran had full range of motion on extension, and he was able to perform flexion of his right knee to 90 degrees with no additional limitation noted on repetition. No instability or patellar subluxation/dislocation was observed on examination. A May 2013 x-ray scan of the right knee revealed tricompartmental degenerative joint disease of the knee joint but no significant joint effusion, and no fracture or dislocation. 

In the July 2016 VA examination, there was no significant worsening or improvement of the Veteran's right knee disability. The Veteran reported that his right knee would swell, lock, and pop.  On examination, the Veteran flexed to 95 degrees and extended from 95 degrees to 0 degrees.  The Veteran exhibited pain with weight bearing. On repetitive testing, the Veteran flexed to 85 degrees and extended from 85 degrees to 0 degrees with pain. Although the Veteran has a history of recurrent effusion, there was no recurrent subluxation or lateral instability.  However, it should be noted that the Veteran did not complete the joint stability test due to severe pain. 

The findings from the VA examinations are consistent with the treatment records.  Specifically, in 2012, the Veteran was noted to have limited range of motion in his right knee with minimal swelling. A January 2012 magnetic resonance imaging (MRI) scan of the right knee revealed small joint effusion.  In 2013, the Veteran reported intermittent locking, catching, and popping.  It was noted that the Veteran had mild crepitus on the right knee. The Veteran had full extension and was able to flex to 70 degrees. At other times the Veteran was able to flex to 100 degrees. An August 2013 MRI scan of the right knee revealed no evidence of acute meniscal or ligamentous injury. 

The Board notes that the additional limitation the Veteran experienced due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for right knee degenerative joint disease.  Specifically, a May 2013 x-ray scan of the right knee revealed tricompartmental degenerative joint disease of the knee joint, no significant joint effusion, and no fracture or dislocation and an August 2013 MRI scan of the right knee revealed no evidence of acute meniscal or ligamentous injury. On physical examination of the Veteran's right knee, the Veteran was able to flex, at worst, to 70 degrees during the appeal period, while maintaining full extension.  These findings do not support a compensable rating under Diagnostic Code 5260 or 5261.  His limitation of motion is noncompensable. Further, December 2013 joint stability testing was normal and the treatment records did not note any instability.  Considering the Veteran's noncompensable limitation of motion and consistent complaints of pain on motion, the Board finds that the Veteran's current 10 percent rating for right knee degenerative joint disease adequately compensates him for the level of disability shown.  This is the highest rating allowable under Diagnostic Code 5003 without evidence of further limitation of motion.  The Board has examined the evidence but does not find evidence to support a finding that a greater level of limitation of motion due to pain or other factors has been shown that would warrant any higher or separate rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected mild degenerative joint disease of the right knee is denied.


REMAND

The Board finds that additional development is needed before the Veteran's TDIU claim can be decided, as the Board finds that the AOJ did not substantially comply with the May 2016 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the May 2016 Board remand, the AOJ did not refer the issue of entitlement to a TDIU to the Director of Compensation Service. In support of the Veteran's claim for TDIU, he submitted a July 2009 letter from his supervisor. In the letter, the supervisor wrote that the Veteran was receiving accommodations as the Veteran was unable to stand for eight hours.  The supervisor also stated that the Veteran's painkillers may pose a problem as it might compromise the Veteran's ability to carry a firearm and be deemed fit for duty.  In addition to the supervisor's letter, the Veteran submitted a statement that he missed over 200 hours of work due to his right knee pain and was currently unemployed. 

A review of the records show that at the December 2013 VA examination the Veteran reported that he last worked in August 2013 due to his knee pain. However, at the July 2016 VA examination, the Veteran reported that he was employed full-time working with computers since January 2015.  The Veteran reported that his current job required him to stand and/or walk 70 percent of the time and regularly kneel to work on floor-based computer equipment. However, despite this employment, the Veteran still contends that he is entitled to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for TDIU, VA Form 21-8940, and request that he fully complete and return it, particularly specifying the periods of employment and unemployment since September 2012 and the information on the form regarding earnings while employed.

2.  Following completion of the above, refer the issue of entitlement to a TDIU to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16(b).

3.  Readjudicate the claim for TDIU.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case and afforded the applicable time period to respond.  The case should then be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


